DISMISS; and Opinion Filed July 24, 2015.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01448-CV

              DELORES RUBIO, AS PERSONAL REPRESENTATIVE OF
               THE ESTATE OF WILLIE PEDRO RUBIO, JR., Appellant
                                    V.
               EXCELL ELECTRICAL CONTRACTORS, INC., Appellee

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-14-01239-D

                            MEMORANDUM OPINION
                      Before Justices Francis, Lang-Miers, and Whitehill
                               Opinion by Justice Lang-Miers
       Before the Court is appellant’s unopposed motion to dismiss the appeal. Appellant has

informed the Court that the issues on appeal have been resolved and the appeal is now moot.

Accordingly, we grant appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE

141448F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DELORES RUBIO, AS PERSONAL                            On Appeal from the County Court at Law
REPRESENTATIVE OF THE ESTATE OF                       No. 4, Dallas County, Texas.
WILLIE PEDRO RUBIO, JR., Appellant                    Trial Court Cause No. CC-14-01239-D.
                                                      Opinion delivered by Justice Lang-Miers.
No. 05-14-01448-CV         V.                         Justices Francis and Whitehill, participating.

EXCELL ELECTRICAL
CONTRACTORS, INC., Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that appellee EXCELL ELECTRICAL CONTRACTORS, INC. recover
its costs of this appeal from appellant DELORES RUBIO, AS PERSONAL
REPRESENTATIVE OF THE ESTATE OF WILLIE PEDRO RUBIO, JR..


Judgment entered this 24th day of July, 2015.




                                                –2–